DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 
Claim(s) 1 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0042375, Kim et al. in view of US 2018/0346371, Moyer.
Regarding claim 1	
Kim teaches a conductive paste [Abstract and paragraph 0018], comprising:
an aluminum powder (the conductive powder may include aluminum) [paragraph 0021];

a glass powder (glass frit) [paragraph 0026]; 
wherein a total content of the glass powder is from about 1.0 to 6.0 wt% of the conductive paste (from about 1 wt % to about 7 wt % based on the total amount of the conductive paste composition) [paragraph 0037].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Kim teaches lead oxide contained within the glass frit [paragrapgs 0027 and 0030].  Kim does not teach a lead oxide that is not contained in the glass powder.
Moyer, similar to Kim, teaches a conductive paste for use in photovoltaic cells, comprising a lead oxide that is not contained within a glass powder (corresponding to an inorganic additive comprising PbO which is not associated, incorporated, or bound within a glass) [Abstract, paragraphs 0034, 0036, 0050-0053; see also claims 1 and 64], wherein the total contact of the lead oxide (corresponding to the inorganic additive) is from about 0.05 wt % to about 2.5 wt % [paragraph 0053].
The inclusion of said inorganic additive improves the performance of a silicon solar cell (same type of solar cell used in Kim) by improving the contact resistance of the electrode to the cell thereby increasing the conversion efficiency [Abstract, paragraphs 0016 and 0034].

It is noted that the above combination necessarily results in the total amount of the glass powder and lead oxide which is not contained within the glass powder being from about 1 wt % and 7 wt% (because the disclosed ranges for the glass powder and the lead oxide are from about 1-7 wt% and from about 0.05-2.5 wt%, the limitations of the claim are met).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The limitation “wherein the conductive paste printed on the back side of a solar cell” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the conductive paste of the prior art is the same as the one claimed the same is considered capable of performing the intended use.   It is noted that the paste in modified Kim can be printed on both surfaces of the wafer or substrate to form the rear electrode 210 and the front electrode 230 [Kim, paragraph 0045].  

Regarding claim 2
Modified Kim teaches the conductive paste as set forth above, wherein the total content of the glass powder and the lead oxide not contained in the glass powder is from about 2.0 to 5.0 wt% of the conductive paste (the disclosed ranges for the glass powder and the lead oxide are from about 1-7 wt% and from about 0.05-2.5 wt% which meets with the limitation of “from about 2.0 to 5.0 wt %) [Kim, paragraphs 0027, 0030, 0034 and 0037; Moyer, paragraphs 0051-0053], and the content of the lead oxide not contained in the glass powder is from about 1.0 to 2.0 wt% of the conductive paste (0.05 wt % to about 2.5 wt %) [Moyer, paragraph 0053].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 3
Modified Kim teaches the conductive paste as set forth above, wherein the glass powder is a glass powder containing a lead-containing oxide [Kim, paragraphs 0030-0034; see also paragraphs 0036, 0050 and 0058 of Moyer wherein the glass frit may also contain PbO as a component which is distinct from the inorganic additive not associated with the glass].
Regarding claim 4
Modified Kim teaches the conductive paste as set forth above, wherein the lead oxide is lead monoxide (PbO) [Moyer, paragraphs 0036 and 0050-0053].
Regarding claim 5
Modified Kim teaches the conductive paste as set forth above, wherein the organic solvent is selected from the group consisting of terpineol, 2,2,4-trimethyl-l,3-pentanediol monoisobutyrate (texanol), diethylene glycol monobutyl ether, and any combination thereof [Kim, paragraph 0040]; and wherein a content of the organic solvent is from about 10 to 25 wt% of the conductive paste (the organic vehicle is present in an amount of about 7% to about 30%, the solvent accounting for 95 wt% of the organic vehicle) [Kim, paragraphs 0040-0042].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 6
.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0042375, Kim et al. in view of US 2018/0346371, Moyer as applied to claims 1-6 and 11-16 above, and further in view of US 2016/0049532, Sakai et al.
Regarding claims 7 and 8
	All the limitations of claims 1 and 2, from which claims 7 and 8 depend, have been set forth above.
	Modified Kim does not teach the conductive paste further comprising an aluminum-silicon alloy powder; a content of the aluminum-silicon alloy powder being from about 5 to 20 wt% of the conductive paste.
Sakai teaches a conductive paste comprising an aluminum silicon alloy powder [paragraphs 0004, 0025 and 0057-0058], a content of the aluminum-silicon alloy powder being from about 5 to 20 wt% of the conductive paste (2 to 30 wt %) [paragraph 0051].
Sakai teaches that when incorporating said aluminum-silicon alloy powder into the conductive paste allows for the reliable formation of electrodes in solar cells at low cost while ensuring that the electrodes exhibit low contact resistance with respect to the semiconductor layers [paragraph 0025].

It is noted that the above combination necessarily results in the total content of the aluminum powder and the aluminum-silicon alloy powder being from about 60 to 85 wt% of the conductive past (about 60 wt% to about 90 wt%) [Kim, paragraph 0019; Sakai, paragraphs 0051 and 0053]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Modified Kim teaches the conductive paste as set forth above, wherein the content of the aluminum-silicon alloy powder is from about 10 to 15 wt% of the conductive paste (2 to 30 wt %) [Sakai, paragraph 0051].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 10
Modified Kim teaches the conductive paste as set forth above, wherein the aluminum-silicon alloy powder contains from about 12 to 20 wt% silicon (e.g., 12 wt%) and has a median particle diameter (D50) from about 1 to 7µm (e.g., 3.5 µm) [Sakai, Table 4 and paragraphs 0058-0059].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claims 11-16
	All the limitations of claims 1-6 have been set forth above.
	Modified Kim teaches a solar cell being characterized in comprising the conductive paste as set forth in claims 1-6 above [Kim, Fig. 1, paragraph 0018-0021, 0026 and 0045; Moyer paragraph 0003].  Modified Kim is silent to a back side passivation layer.  
Sakai teaches a solar cell comprising a back side passivation layer so that the recombination of carriers (conduction electrons and holes) during electrical production may be prevented and the conversion efficiency may be enhanced [paragraph 0104].
Modified Kim and Sakai are analogous inventions in the field of conductive pastes for forming solar cell electrodes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Kim to comprise a back side passivation layer, as in Sakai, in order to prevent the recombination of carriers (conduction electrons and holes) during electrical 
Regarding claims 17-20
Modified Kim teaches the solar cell having a back side passivation layer as set forth above (back side passivation so as to prevent the recombination of carriers thereby enhancing the conversion efficiency) [Sakai, paragraph 0104], being characterized in comprising the conductive paste as in claims 7-10 [Kim, paragraphs 0018-0021, 0026; Moyer, paragraphs 0036 and 0050-0053; Sakai, paragraphs 0004, 0025, 0051, 0057-0058 and 0104].

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that Moyer discloses a silver conductive paste which is printed on the front (e.g., light-exposure) side of the solar cell. 
Applicant further argues that Moyer fails to disclose or teach “an aluminum powder; ... the conductive paste printed on the back side of a solar cell” which is recited in the amended claim 1 of the present application. 
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Moyer was merely relied upon to meet with the deficiencies in Kim regarding the lead oxide.  Further, Kim shows that silver and aluminum are functional equivalent conductive powders 
Applicant argues that Moyer discloses fire-through of the front side passivation layer which is the conventional technology described in the present application. 
Applicant argues that, [i]n the present application, the sintering temperature is 720~820°C (referring to [0030] of the specification of the present application), and silver cannot melt at such temperature of the present application. 
Applicant further argues that, [e]ven by combining Kim and Moyer, persons skilled in the art can only achieve that a lead oxide not contained in glass powder and glass powder are used in the silver conductive paste on the exposure side to fire-through the front side passivation layer (Si3N4 layer). 

Applicant argues that the technical features recited in the amended claim 1 of this application achieve “when the conductive paste according to an embodiment of the present invention is passed through a high-temperature furnace in a sintering process, the compositions in the paste react with the back side passivation layer to destroy or fire through the latter to thereby expose the silicon substrate. 
Applicant argues that this condition increases the eutectic reaction between silicon and aluminum to provide the substrate with good local electrical contact.
	Applicant argues that the combination of Kim and Moyer cannot achieve “the eutectic reaction between silicon and aluminum which provides the substrate with good local electrical contact”.
Examiner respectfully disagrees.  Applicant’s showings are not evidence of any new or unexpected results.  Such contentions involve various parameters such as, for example, sintering temperature, etc.  Applicant’s arguments are not commensurate with that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, because the conductive paste of the prior art is identical to the one claimed, the same is considered capable of performing the intended use (i.e., fire-through the passivation layer).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The conductive paste of the prior art is identical to the one claimed.  Accordingly, the same is considered capable of performing the intended use.
Additionally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721